Consent of Independent Registered Public Accounting Firm The Board of Directors and Shareholders The Needham Funds, Inc.: We consent to the use of our report dated February27, 2012, with respect to the statements of assets and liabilities, including the schedules of investments and schedules of securities sold short, of the Needham Growth Fund, Needham Aggressive Growth Fund and Needham Small Cap Growth Fund, each a “Portfolio” of The Needham Funds, Inc. (collectively, the “Portfolios”) as of December 31, 2011, and the related statements of operations, changes in net assets and financial highlights for the year then ended, incorporated herein by reference and to the references to our firm under the headings “Financial Highlights” in the Prospectus and “Independent Registered Public Accounting Firm” and “Financial Statements” in the Statement of Additional Information. /s/ KPMG LLP New York, NY April25, 2012
